Citation Nr: 0511738	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from December 1987 
to February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Cleveland, Ohio.  The appellant currently resides within 
the jurisdiction of the VA Regional Office located in St. 
Petersburg (RO).                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In March 2005, the Board received a 
statement from the appellant, dated in July 2004.  In the 
statement, the appellant indicated that he desired a hearing 
at the RO before a member of the Board.  Thus, this case 
needs to be returned to the RO so that a Travel Board hearing 
may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development: 

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO.  The claims folder 
should be made available to the appellant 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.  




Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




